 

Exhibit 10.1

 

CĪON INVESTMENT CORPORATION

 

UP TO 100,000,000 SHARES OF COMMON STOCK,

$0.001 PAR VALUE PER SHARE

(a Maryland corporation)

 

AMENDED AND RESTATED

FOLLOW-ON DEALER MANAGER AGREEMENT

 

CĪON Securities, LLC Date: December 28, 2016

d/b/a CION Investments

3 Park Avenue, 36th Floor

New York, New York 10016

 

Ladies and Gentlemen:

 

This Amended and Restated Follow-On Dealer Manager Agreement (the “Agreement”),
effective December 28, 2016, is entered into among CĪON Investment Corporation,
CĪON Investment Management, LLC and CĪON Securities, LLC.

 

WHEREAS, the Dealer Manager, the Adviser and the Company (as each term is
defined below) are parties to a Follow-On Dealer Manager Agreement, dated
January 25, 2016 (the “Original Follow-On Dealer Manager Agreement”).

 

WHEREAS, CĪON Investment Corporation, a Maryland corporation (the “Company”),
has registered for public sale a follow-on offering (the “Offering”) of up to a
maximum of 100,000,000 additional shares of its common stock, $0.001 par value
per share (the “Common Stock”), to be issued and sold to the public on a “best
efforts” basis (the “Offered Shares”) through you as the dealer manager (the
“Dealer Manager”) and the broker-dealers and registered investment advisers
selected by you to participate and to whom you will provide sales support in the
Offering (collectively, the “Selected Dealers”) at an initial offering price of
$9.95 per share (subject in certain circumstances to discounts based upon the
volume of shares purchased or other exceptions). Terms not otherwise defined
herein shall have the same meaning as in the Prospectus, as that term is defined
in Section 1.1 below.

 

WHEREAS, the Company has entered into an investment advisory agreement, dated as
of June 19, 2012 (as may be amended and supplemented from time to time, the
“Advisory Agreement”) with CĪON Investment Management, LLC, a Delaware limited
liability company (the “Adviser”), registered as an investment adviser under the
Investment Advisers Act of 1940, as amended, and the rules and regulations
thereunder (collectively, the “Advisers Act”).

 

WHEREAS, the Company has entered into an administration agreement (as may be
amended and supplemented from time to time, the “Administration Agreement”) with
ICON Capital, LLC, a Delaware limited liability company and an affiliate of the
Adviser.

 

 

 

 

WHEREAS, the Dealer Manager, the Adviser and the Company desire to amend and
restate the Original Follow-On Dealer Manager Agreement in its entirety to,
among other things, reduce the compensation of the Dealer Manager and the
Selected Dealers under the terms and conditions set forth herein.

 

NOW, THEREFORE, in consideration of the premises and other good and valuable
consideration, the receipt and sufficiency of which are hereby acknowledged, the
Company and the Adviser hereby agree with you, the Dealer Manager, as follows:

 

1.             Representations and Warranties of the Company. The Company hereby
represents and warrants as of the date hereof:

 

1.1           The Company has prepared and filed with the Securities and
Exchange Commission (the “SEC”) a registration statement on Form N-2 (SEC
Registration No. 333-203683), as amended and supplemented (the “Registration
Statement”) pursuant to the Securities Act of 1933, as amended (the “Securities
Act”), and the applicable rules and regulations of the SEC promulgated
thereunder (the “Securities Act Regulations”). As used in this Agreement, the
term “Effective Date” means the applicable date upon which the Registration
Statement or any post-effective amendment thereto is or was first declared
effective by the SEC; the term “Prospectus” means the prospectus in the form
constituting a part of the Registration Statement as well as in the form filed
with the SEC pursuant to Rule 497 after the Registration Statement has been
effective, except that the term “Prospectus” shall also include any amendments
or supplements thereto; the term “Filing Date” means the applicable date upon
which the initial Prospectus or any amendment or supplement thereto is filed
with the SEC; and the term “Offering Period” means the period commencing on the
initial Effective Date and ending on the earlier to occur of (a) acceptance by
the Company of subscriptions for 100,000,000 Offered Shares or (b) the
termination of the Offering and further limited by any limitations on or
required approvals of such Offering Period by any State securities commission or
agency for an offering lasting more than 12 months.

 

1.2           The SEC has not issued any order preventing or suspending the use
of any preliminary prospectus or the Prospectus nor are any proceedings for that
purpose pending, threatened or, to the knowledge of the Company, contemplated by
the SEC.

 

1.3           The Registration Statement and the Prospectus and any further
amendments or supplements thereto, including any post-effective amendments,
will, as of the applicable Effective Date, conform in all material respects to
the requirements of the Securities Act and the Securities Act Regulations and
will not contain any untrue statement of a material fact or omit to state any
material fact required to be stated therein or necessary to make the statements
therein, in light of the circumstances under which they were made, not
misleading; provided, however, that the Company makes no representation or
warranty as to statements or omissions contained in the Registration Statement
or the Prospectus, or any amendments or supplements thereto, made in reliance
upon and in conformity with written information furnished in writing to the
Company by the Dealer Manager or any Selected Dealer expressly for use in the
Registration Statement or the Prospectus or any amendments or supplements
thereto.

 

 2 

 

 

1.4           The Company is a corporation duly organized and validly existing
under the laws of the State of Maryland, and is in good standing with the State
Department of Assessments and Taxation of Maryland, with full power and
authority (corporate and other) to conduct its business as described in the
Registration Statement and the Prospectus and to enter into this Agreement and
to perform the transactions contemplated hereby.

 

1.5           This Agreement has been duly authorized, executed and delivered by
the Company and, assuming due authorization, execution and delivery by the
Adviser and the Dealer Manager, is a legal, valid and binding agreement of the
Company enforceable against the Company in accordance with its terms, except as
enforceability may be limited by bankruptcy, insolvency, reorganization,
moratorium or similar laws affecting creditors’ rights generally, and by general
equitable principles, and except to the extent that the enforceability of the
indemnity provisions contained in Section 12 of this Agreement may be limited
under applicable securities laws.

 

1.6           Since the respective dates as of which information is given in the
Registration Statement and the Prospectus, there has not been any material
adverse change in the condition, financial or otherwise, results of operations
or cash flows of the Company that individually or in the aggregate would
materially and adversely affect the Company such that the Company would be
prevented from carrying out its business, performing its obligations under this
Agreement or affecting the validity or enforceability of this Agreement (a
“Company Material Adverse Effect”).

 

1.7           The financial statements of the Company contained in the
Registration Statement and the Prospectus, together with the related notes,
fairly present, in all material respects, the financial condition of the Company
as of the date specified. Such financial statements have been prepared in
accordance with United States generally accepted accounting principles
consistently maintained throughout the periods involved, except as may be
expressly stated in the related notes thereto. No other financial statements or
supporting schedules are required to be included in the Registration Statement
or Prospectus.

 

1.8           The accountants that have reported upon certain of the financial
statements of the Company are an independent publicly registered accounting firm
as required by the Securities Act and the Securities Act Regulations. Such
accountants have not been engaged by the Company to perform any “prohibited
activities” (as defined in Section 10A of the Securities Exchange Act of 1934,
as amended (the “Exchange Act”)).

 

 3 

 

 

1.9           No consent, approval, authorization or other order of any
governmental authority is required in connection with the execution or delivery
by the Company of this Agreement or the issuance and sale by the Company of the
Offered Shares, except (a) registration of the Offered Shares under the
Securities Act; (b) any necessary qualification under the state securities or
blue sky laws of the jurisdictions in which the Offered Shares will be offered
or subscriptions to purchase will be made available, as applicable, by the
Dealer Manager and the Selected Dealers; and (c) any necessary qualification
under the Conduct Rules set forth in the Financial Industry Regulatory
Authority, Inc. (“FINRA”) rulebook (the “FINRA Rules”).

 

1.10         There are no actions, suits or proceedings pending, or to the
knowledge of the Company, threatened against the Company at law or in equity or
before or by any federal or State commission, regulatory body or administrative
agency or other governmental body, domestic or foreign, which would have a
Company Material Adverse Effect.

 

1.11         The Company is not in violation of its amended and restated
articles of incorporation (the “Charter”) or its bylaws and the execution and
delivery of this Agreement, the consummation of the transactions herein
contemplated and compliance with the terms of this Agreement by the Company will
not conflict with, violate the terms of or constitute a default under (a) its
Charter or bylaws, (b) any indenture, mortgage, deed of trust, lease or other
material agreement or instrument to which the Company is a party or by which it
may be bound, (c) any law, order, rule or regulation applicable to the Company
or (d) any writ, injunction or decree of any government, governmental
instrumentality or court, domestic or foreign, having jurisdiction over the
Company or its assets, properties or operations, except, in the cases of clauses
(b), (c) and (d), for such conflicts, violations or defaults that, individually
or in the aggregate, would not result in a Company Material Adverse Effect.

 

1.12         The Offered Shares conform in all material respects to the
description of the Common Stock contained in the Registration Statement and the
Prospectus. The authorized, issued and outstanding shares of Common Stock as of
the date hereof are as set forth in the Prospectus under the caption
“Description of Our Securities.” The Offered Shares have been duly authorized
and, when issued and sold as contemplated by the Prospectus and upon payment
therefor as provided in this Agreement and the Prospectus, will be validly
issued, fully paid and nonassessable and will conform to the description thereof
contained in the Prospectus.

 

1.13         There are no contracts or other documents required by the
Securities Act or the Securities Act Regulations to be described in or
incorporated by reference into the Registration Statement or the Prospectus or
to be filed as exhibits to the Registration Statement that have not been
accurately described in all material respects in the Prospectus or incorporated
by reference or filed as required. The agreements to which the Company is a
party, which are described in the Registration Statement and the Prospectus are
valid and enforceable in all material respects by the Company except as
enforceability may be limited by bankruptcy, insolvency, reorganization,
moratorium or similar laws affecting creditors’ rights generally, and by general
equitable principles, and, to the knowledge of the Company, no party thereto is
in breach or default under any of such agreements, except where such breach or
default would not have a Company Material Adverse Effect.

 

 4 

 

 

1.14         The Company is a non-diversified, closed-end management investment
company that has elected to be treated as a business development company (“BDC”)
under the Investment Company Act of 1940, as amended (the “Investment Company
Act”), and has not withdrawn such election, and the SEC has not ordered that
such election be withdrawn nor, to the Company’s knowledge, have proceedings to
effectuate such withdrawal been initiated or threatened by the SEC.

 

1.15         The terms of the Investment Advisory Agreement and the
Administration Agreement, including compensation terms, comply in all material
respects with all applicable provisions of the Advisers Act and the Investment
Company Act.

 

1.16         The approval of the Investment Advisory Agreement by each of the
board of directors and the initial stockholders of the Company has been made in
accordance with Section 15 of the Investment Company Act applicable to companies
that have elected to be regulated as BDCs under the Investment Company Act.

 

1.17         Except as disclosed in the Registration Statement and Prospectus,
(a) no person is serving or acting as an officer, director or investment adviser
of the Company, except in accordance with the provisions of the Investment
Company Act and the Advisers Act and the applicable published rules and
regulations thereunder and (b) to the knowledge of the Company, no director of
the Company is an “affiliated person” (as defined in the Investment Company Act)
of the Dealer Manager.

 

1.18         The Company’s current business operations and investments and
contemplated business operations and investments are in compliance in all
material respects with the provisions of the Investment Company Act and the
rules and regulations of the SEC thereunder applicable to BDCs, except as will
not have, singly or in the aggregate, a Company Material Adverse Effect.

 

1.19         The provisions of the Charter and bylaws of the Company and the
investment objectives, policies and restrictions described in the Prospectus are
not inconsistent with the requirements of the Investment Company Act and the
rules and regulations of the SEC thereunder applicable to a BDC.

 

1.20         The Company (a) implements and maintains controls and other
procedures that are designed to ensure that information required to be disclosed
by the Company in the reports that it files or submits under the Exchange Act is
recorded, processed, summarized and reported within the time periods specified
in the SEC’s rules and forms and is accumulated and communicated to the
Company’s management, including its co-chief executive officers and chief
financial officer or persons performing similar functions, as appropriate to
allow timely decisions regarding required disclosure; (b) the Company makes and
keeps books, records and accounts that, in reasonable detail, accurately and
fairly reflect the transactions and dispositions of the assets of the Company;
(c) the Company implements and maintains a system of internal accounting
controls sufficient to provide reasonable assurances that: (i) transactions are
executed in accordance with management’s general or specific authorization; (ii)
transactions are recorded as necessary to permit preparation of financial
statements in conformity with generally accepted accounting principles and to
maintain accountability for assets; (iii) access to assets is permitted only in
accordance with management’s general or specific authorization; and (iv) the
recorded accountability for assets is compared with existing assets at
reasonable intervals and appropriate action is taken with respect to any
differences; and (d) to the Company’s knowledge, neither the Company nor any
employee or agent thereof has made any payment of funds of the Company or
received or retained any funds, and no funds of the Company have been set aside
to be used for any payment, in each case, in material violation of any law, rule
or regulation applicable to the Company.

 

 5 

 

 

1.21         Any supplemental sales literature or advertisements have been and
will be, to the extent required, filed with and approved by the appropriate
securities agencies and bodies; provided, however, that the Dealer Manager shall
be responsible for filing all such sales literature or advertisements with
FINRA, to the extent required, as set forth in Section 7 below. Any and all
Approved Sales Literature did not or will not, at the time provided for use,
include any untrue statement of a material fact or omit to state a material fact
required to be stated therein or necessary to make the statements therein not
misleading. Such supplemental sales literature or advertisement shall be
categorized as either: (a) “Broker/Dealer/RIA Use Only” educational materials,
which are, for purposes of this Agreement, materials prepared for or by the
Company for the sole purpose of educating the Dealer Manager or Selected
Dealers, as the case may be, in preparation to solicit sales of Offered Shares
or make subscriptions to purchase the Offered Shares available and shall not be
used with members of the general investing public (“B/D/RIA Use Only Approved
Sales Literature”) or (b) “Investor” sales materials, which are, for purposes of
this Agreement, materials prepared for or by the Company and may be used by the
Dealer Manager or Selected Dealers, as the case may be, with members of the
general investing public (“Investor Use Approved Sales Literature” and, together
with B/D/RIA Use Only Approved Sales Literature, the “Approved Sales
Literature”).

 

2.             Representations and Warranties of the Adviser. The Adviser hereby
represents and warrants as of the date hereof:

 

2.1           This Agreement has been duly authorized, executed and delivered by
the Adviser and, assuming due authorization, execution and delivery by the
Company and the Dealer Manager, is a legal, valid and binding agreement of the
Adviser enforceable against the Adviser in accordance with its terms, except as
enforceability may be limited by bankruptcy, insolvency, reorganization,
moratorium or similar laws affecting creditors’ rights generally, and by general
equitable principles, and except to the extent that the enforceability of the
indemnity provisions contained in Section 12 of this Agreement may be limited
under applicable securities laws.

 

 6 

 

 

2.2           The Adviser is a limited liability company duly organized and
validly existing under the laws of the State of Delaware, and is in good
standing with the State of Delaware Secretary of State, with full power and
authority (corporate and other) to conduct its business as described in the
Registration Statement and the Prospectus and to enter into this Agreement and
to perform the transactions contemplated hereby.

 

2.3           Except for the continued registration of the Adviser under the
Advisers Act, no consent, approval, authorization or other order of any
governmental authority is required in connection with the execution or delivery
by the Adviser of this Agreement.

 

2.4           There are no actions, suits or proceedings pending, or to the
knowledge of the Adviser, threatened against the Adviser at law or in equity or
before or by any federal or State commission, regulatory body or administrative
agency or other governmental body, domestic or foreign, which would have any
material adverse change in the condition, financial or otherwise, results of
operations or cash flows of the Adviser that individually or in the aggregate
would materially and adversely affect the Adviser such that the Adviser would be
prevented from carrying out its business, performing its obligations under this
Agreement or affecting the validity or enforceability of this Agreement (an
“Adviser Material Adverse Effect”).

 

2.5           The Adviser is not in violation of its certificate of formation or
its limited liability company agreement and the execution and delivery of this
Agreement, the consummation of the transactions herein contemplated and
compliance with the terms of this Agreement by the Adviser will not conflict
with, violate the terms of or constitute a default under (a) its certificate of
formation or limited liability company agreement, (b) any indenture, mortgage,
deed of trust, lease or other material agreement or instrument to which the
Adviser is a party or by which it may be bound, (c) any law, order, rule or
regulation applicable to the Adviser or (d) any writ, injunction or decree of
any government, governmental instrumentality or court, domestic or foreign,
having jurisdiction over the Adviser or its assets, properties or operations,
except, in the case of clauses (b), (c) and (d), for such violations or defaults
that, individually or in the aggregate, would not result in an Adviser Material
Adverse Effect.

 

2.6           The agreements to which the Adviser is a party which are described
in the Registration Statement and the Prospectus are valid and enforceable in
all material respects by the Adviser except as enforceability may be limited by
bankruptcy, insolvency, reorganization, moratorium or similar laws affecting
creditors’ rights generally, and by general equitable principles, and, to the
knowledge of the Adviser, no party thereto is in breach or default under any of
such agreements, except where such breach or default would not have an Adviser
Material Adverse Effect.

 

3.             Representations and Warranties of the Dealer Manager. The Dealer
Manager hereby represents and warrants as of the date hereof and at all times
during the Offering Period (provided that, to the extent such representations
and warranties are given only as of a specified date or dates, the Dealer
Manager only makes such representations and warranties as of such date or
dates):

 

 7 

 

 

3.1           The Dealer Manager is a limited liability company duly organized
and validly existing under the laws of the State of Delaware, and is in good
standing with the Secretary of State of Delaware, with full power and authority
(corporate and other) to conduct its business as described in the Registration
Statement and the Prospectus and to enter into this Agreement and to perform the
transactions contemplated hereby and thereby.

 

3.2           This Agreement has been duly authorized, executed and delivered by
the Dealer Manager and, assuming due authorization, execution and delivery by
the Company and the Adviser, is a legal, valid and binding agreement of the
Dealer Manager enforceable against the Dealer Manager in accordance with its
terms, except as enforceability may be limited by bankruptcy, insolvency,
reorganization, moratorium or similar laws affecting creditors’ rights
generally, and by general equitable principles, and except to the extent that
the enforceability of the indemnity provisions contained in Section 12 of this
Agreement may be limited under applicable securities laws.

 

3.3           The execution and delivery of this Agreement, the consummation of
the transactions herein contemplated and compliance with the terms of this
Agreement by the Dealer Manager will not conflict with, violate the terms of or
constitute a default under (a) its organizational documents, (b) any indenture,
mortgage, deed of trust, lease or other material agreement or instrument to
which the Dealer Manager is a party or by which it may be bound, (c) any law,
order, rule or regulation applicable to the Dealer Manager or (d) any writ,
injunction or decree of any government, governmental instrumentality or court,
domestic or foreign, having jurisdiction over the Dealer Manager or its assets,
properties or operations, except, in the case of clauses (b), (c) or (d) for
such conflicts, violations or defaults that would not individually or in the
aggregate have a material adverse effect on the condition (financial or
otherwise), results of operations or cash flow of the Dealer Manager.

 

3.4           The Dealer Manager is (a) a member in good standing of FINRA and
(b) registered as a securities broker-dealer in those jurisdictions wherein
members of, or persons associated with, the Dealer Manager will distribute the
Offered Shares. Members of, or persons associated with, the Dealer Manager who
distribute the Offered Shares are duly registered or licensed by, and in good
standing with, FINRA and those jurisdictions wherein they will distribute the
Offered Shares. Except as otherwise disclosed to the Company in writing, neither
the Dealer Manager nor any of its associated persons have been subject to a
fine, a consent decree or suspension of their licenses or registrations within
the last three (3) years for violation of federal or State securities rules,
laws or regulations. The Dealer Manager will promptly advise the Company of any
pending, threatened or current civil or administrative proceedings involving
alleged violations of such rules, laws or regulations.

 

 8 

 

 

3.5           The information under the caption “Plan of Distribution” in the
Prospectus insofar as it relates to the Dealer Manager, and all other
information furnished to the Company by the Dealer Manager in writing
specifically for use in the Registration Statement or the Prospectus, does not
contain any untrue statement of a material fact or omit to state any material
fact required to be stated therein or necessary in order to make the statements
therein, in light of the circumstances under which they were made, not
misleading.

 

4.             Covenants of the Company. The Company hereby covenants and agrees
as follows:

 

4.1           The Company will (a) use commercially reasonable efforts to cause
the Registration Statement and any subsequent amendments thereto to become
effective as promptly as possible; (b) promptly advise the Dealer Manager (i) of
the receipt of any comments of, or requests for additional or supplemental
information from, the SEC, (ii) of the time and date of any filing of any
post-effective amendment to the Registration Statement or any amendment or
supplement to the Prospectus; and (iii) of the time and date that any
post-effective amendment to the Registration Statement becomes effective; and
(c) if at any time the SEC shall issue any stop order suspending the
effectiveness of the Registration Statement, the Company will promptly notify
the Dealer Manager and, to the extent that the Company determines such action is
in the best interest of the Company, use its commercially reasonable efforts to
obtain the lifting of such order at the earliest possible time.

 

4.2           The Company will, at no expense to the Dealer Manager, furnish the
Dealer Manager with such number of printed copies of the Registration Statement,
including all amendments (including post-effective amendments) and exhibits
thereto, as the Dealer Manager may reasonably request. The Company will
similarly furnish to the Dealer Manager as many copies as the Dealer Manager may
reasonably request in connection with the Offering of the Offered Shares of: (a)
the Prospectus in preliminary and final form and every form of supplement or
amendment; and (b) the Approved Sales Literature.

 

4.3           The Company has filed Form N-54A – Notification of Election to be
Subject to Sections 55 through 65 of the Investment Company Act of 1940 Filed
Pursuant to Section 54(a) of the Act (the “Notification of Election”) with the
SEC, pursuant to which the Company has elected to be treated as a BDC. Except as
otherwise provided for in this Agreement, the Company will not withdraw such
Notification of Election or take any action to cause the SEC to order such
Notification of Election to be withdrawn. The Company intends to maintain its
status as a BDC; provided, however, that the Company may change the nature of
its business so as to cease to be, or to withdraw its election as, a BDC, with
the approval of the Company’s board of directors and a vote of its stockholders
as required by Section 58 of the Investment Company Act.

 

4.4           The Company has qualified for and elected to be treated as a
regulated investment company under Subchapter M of the Internal Revenue Code of
1986, as amended, and intends to maintain such qualification and election in
effect for each full fiscal year during which it is a BDC under the Investment
Company Act; provided that, at the discretion of the Company’s board of
directors, it may elect not to be so treated.

 

 9 

 

 

4.5           The Company will use its commercially reasonable efforts to
qualify the Offered Shares for offering and sale under, or to establish the
exemption of the offering and sale of the Offered Shares from qualification or
registration under, the applicable state securities or “blue sky” laws of such
jurisdictions as the Dealer Manager and the Company shall mutually agree upon
and to make such applications, file such documents and furnish such information
as may be reasonably required for such purpose (collectively, the “Blue Sky
Applications”); provided that, the Dealer Manager shall have provided the
Company with any information required for such Blue Sky Applications that is in
the Dealer Manager’s possession. The Company will notify the Dealer Manager
promptly following each date of: (a) the effectiveness of qualification or
exemption of the Offered Shares in any additional jurisdiction in which the
offering and sale of the Offered Shares has been authorized by appropriate State
regulatory authorities; and (b) a change in the status of the qualification or
exemption of the Offered Shares in any jurisdiction in any material respect. The
Company will file and obtain clearance of the Approved Sales Literature to the
extent required by applicable State securities laws. At the request of the
Dealer Manager, the Company will furnish the Dealer Manager a copy of such
papers filed by the Company in connection with any such qualification.

 

4.6           If, at any time when a Prospectus relating to the Offered Shares
is required to be delivered under the Securities Act, any event shall have
occurred to the knowledge of the Company, or the Company receives notice from
the Dealer Manager that it believes such an event has occurred, as a result of
which the Prospectus or any Approved Sales Literature as then amended or
supplemented would include any untrue statement of a material fact, or omit to
state a material fact necessary to make the statements therein not misleading in
light of the circumstances existing at the time it is so required to be
delivered to a prospective purchaser, or if it is necessary at any time to amend
the Registration Statement or supplement the Prospectus relating to the Offered
Shares to comply with the Securities Act, then the Company will promptly notify
the Dealer Manager thereof (unless the information shall have been received from
the Dealer Manager) and will prepare and file with the SEC an amendment or
supplement which will correct such statement or effect such compliance to the
extent required, and shall make available to the Dealer Manager thereof
sufficient copies for its own use and/or distribution to Selected Dealers.

 

4.7           The Company will apply the proceeds from the sale of the Offered
Shares as set forth in the Prospectus.

 

5.             Covenants of the Adviser. The Adviser hereby covenants and agrees
as follows:

 

5.1           The Adviser is registered as an investment adviser under the
Advisers Act and is not prohibited by the Advisers Act or the Investment Company
Act from acting under the Investment Advisory Agreement for the Company as
contemplated by the Prospectus. There are no proceedings or, to the Adviser’s
knowledge, any facts or circumstances the existence of which could lead to any
proceeding which might adversely affect the registration of the Adviser with the
SEC.

 

 10 

 

 

6.             Covenants of the Dealer Manager. The Dealer Manager covenants and
agrees as follows:

 

6.1          With respect to the Dealer Manager’s participation in distributing
and the participation of each Selected Dealer in the offer and sale of the
Offered Shares, the Dealer Manager agrees, and each Selected Dealer in its
selected dealer agreement or registered investment adviser agreement, as
applicable (collectively, the “Selected Dealer Agreement”) will agree, to comply
in all material respects with all applicable requirements of (a) the Securities
Act, the Securities Act Regulations, the Exchange Act and the rules and
regulations promulgated thereunder and all other federal regulations applicable
to the Offering and the roles of the respective parties, (b) all applicable
State securities or blue sky laws and regulations in effect from time to time,
and (c) the rules of FINRA applicable to the Offering in effect from time to
time and including, without limitation, FINRA Rules 2010, 2090, 2111, 2310,
2340, 2420, 3310 and 5141 and with any other pertinent FINRA and/or NASD Rules.
The Dealer Manager will not distribute the Offered Shares for sale by Selected
Dealers in any jurisdiction unless and until it has been advised that the
Offered Shares are either registered in accordance with, or exempt from, the
securities and other laws applicable thereto. The parties acknowledge that for
the purposes of FINRA Rules, the investors who purchase Offered Shares through
Selected Dealer are “customers” of Selected Dealer and not of the Dealer
Manager.

 

6.2           The Dealer Manager shall, in accordance with applicable law or as
prescribed by any State securities administrator, provide, or require in the
Selected Dealer Agreement that the Selected Dealer shall provide, to any
prospective investor copies of the Prospectus and any supplements thereto during
the course of the Offering and prior to sale of the Offered Shares. The Company
may provide the Dealer Manager with certain Approved Sales Literature to be used
by the Selected Dealers (a) for its own educational purposes, (b) in connection
with the solicitation of purchasers of the Offered Shares or (c) to make
subscriptions to purchase the Offered Shares available. The Dealer Manager
agrees that it shall require each Selected Dealer to agree that such Selected
Dealer will (i) not use any sales materials in connection with the solicitation
of purchasers of the Offered Shares except Approved Sales Literature; (ii) not
use any B/D/RIA Use Only Approved Sales Literature with members of the general
investing public; and (iii) to the extent the Company provides Investor Use
Approved Sales Literature, not use such Investor Use Approved Sales Literature
unless accompanied or preceded by the Prospectus, as then currently in effect,
and as may be supplemented in the future. The Selected Dealers will not publish,
circulate or otherwise use any other advertisement or solicitation material in
connection with the Offering without the Dealer Manager’s express prior written
approval. The use of any other sales material is expressly prohibited.

 

 11 

 

 

6.3           The Dealer Manager shall not, and each Selected Dealer shall agree
not to, give or provide any information or make any representation other than
those contained in the Prospectus. The Dealer Manager shall require each
Selected Dealer to agree not to (a) show or give to any investor or prospective
investor or reproduce any material or writing that is supplied to it by the
Company bearing a legend denoting that it is not to be used in connection with
the sale of the Offered Shares to members of the public, including any B/D/RIA
Use Only Approved Sales Literature; or (b) show or give to any investor or
prospective investor in a particular jurisdiction any material or writing that
is supplied to it by the Company if such material bears a legend denoting that
it is not to be used in connection with the sale of Offered Shares to members of
the public in such jurisdiction.

 

6.4           The Dealer Manager shall distribute and shall require each
Selected Dealer to agree to solicit purchases of the Offered Shares or make
subscriptions to purchase the Offered Shares available only in the jurisdictions
in which the Dealer Manager and such Selected Dealer are legally qualified to so
act and in which the Dealer Manager and each Selected Dealer have been advised
by the Company in writing that such solicitations can be made or subscriptions
be made available.

 

6.5           The Dealer Manager will require each Selected Dealer to agree to
comply in all material respects with the subscription procedures and “Plan of
Distribution” set forth in the Prospectus. Subscriptions will be submitted by
each Selected Dealer only on the form which is included as Appendix A to the
Prospectus (the “Subscription Agreement”). The Dealer Manager understands and
acknowledges, and each Selected Dealer shall acknowledge, that the Subscription
Agreement must be executed and initialed by the subscriber as provided for in
the Subscription Agreement.

 

6.6           The Dealer Manager shall require each Selected Dealer to agree not
to offer or sell the Offered Shares in any jurisdiction except to investors who
satisfy the investor suitability and minimum investment requirements under the
most restrictive of the following: (a) applicable provisions of the Prospectus,
(b) the laws of the jurisdiction of which such investor is a resident, and (c)
FINRA rules and regulations and FINRA Rules 2310 and 2111, in particular.
Specifically, the Dealer Manager agrees to require each Selected Dealer to agree
to ensure that, in recommending the purchase or sale of Offered Shares to an
investor, each member of, or person associated with, the Selected Dealer, as
applicable, shall have reasonable grounds (as required by FINRA Rules
2310(b)(2)(B)(i) and 2111) to believe, on the basis of information obtained from
the investor (and thereafter maintained in the manner and for the period
provided in this Agreement and such FINRA Rules) concerning his or her age,
investment objectives, other investments, financial situation and needs, and any
other information known to such member of, or person associated with, the
Selected Dealer that (A) the investor is or will be in a financial position
appropriate to enable him or her to realize to a significant extent the benefits
described in the Prospectus, including tax benefits to the extent they are a
significant aspect of the Company; (B) the investor has a fair market net worth
sufficient to sustain the risks inherent in an investment in the Offered Shares
in the amount proposed, including complete loss, and lack of liquidity, of such
investment; and (C) an investment in the Offered Shares is suitable in type and
amount for such investor. The Dealer Manager will require each Selected Dealer
to agree to ensure that (x) each member of, or person associated with, the
Selected Dealer, will make diligent inquiry as to the suitability and
appropriateness of an investment in Offered Shares from each proposed investor,
(y) retain in its records for a period equal to the longer of (A) six years from
the date of the applicable sale of Offered Shares or (B) five years from the end
of the Offering Period, and (z) make available to the Company, upon request (and
upon the Dealer Manager’s or Selected Dealer’s receipt of an appropriate
document subpoena from one of the following, to representatives of the SEC,
FINRA and applicable State securities administrators) documents disclosing the
basis upon which the determination as to suitability was reached as to each
purchaser of Offered Shares pursuant to a subscription solicited by the
applicable Selected Dealer, whether such records relate to accounts which have
been closed, accounts which are currently maintained, or accounts hereafter
established. The Selected Dealer shall not purchase any Offered Shares for a
discretionary account without obtaining the customer’s prior written approval
and/or his or her signature on a Subscription Agreement.

 

 12 

 

 

6.7           The Dealer Manager will comply and will require each Selected
Dealer to agree to comply with relevant provisions applicable to securities
broker-dealers of Title III of the Uniting and Strengthening America by
Providing Appropriate Tools Required to Intercept and Obstruct Terrorism Act of
2001, Pub. L. No. 107-56, 115 Stat. 272 (2001) (the “PATRIOT Act”), as well as
FINRA Rule 3310 setting forth minimum standards for anti-money laundering
(“AML”) programs of broker-dealers. These minimum standards require the Dealer
Manager and the Selected Dealer to have implemented a written AML program
reasonably designed to (a) detect traces of suspicious financial transactions,
(b) achieve compliance with the Bank Secrecy Act regulations, (c) provide for
independent testing, (d) designate an AML compliance officer, and (e) provide
for ongoing training. Title III of the PATRIOT Act, 31 U.S.C. §§ 5311, et seq.,
is referred to as the International Money Laundering Abatement and
Anti-Terrorist Financing Act of 2001 (the “Money Laundering Abatement Act”).
Among other applicable requirements under the Money Laundering Abatement Act,
the Dealer Manager agrees to require the Selected Dealer to agree to comply with
Section 312 regarding due diligence requirements, Section 313 regarding
correspondent account prohibitions, Section 314 regarding financial institution
cooperation, Section 319(b) regarding domestic and foreign bank records
production, Section 326 regarding customer identification standards (as
described in greater detail in Section 6.9 of this Agreement), Section 352
regarding AML compliance program components, and Section 356 regarding
suspicious activity reporting requirements.

 

6.8           The Dealer Manager agrees to, and will require the Selected Dealer
and any persons associated with the Selected Dealer to agree to (a) abide by and
comply with (i) the privacy standards and requirements of the Gramm-Leach-Bliley
Act of 1999 (the “GLB Act”), (ii) the privacy standards and requirements of any
other applicable federal or State law, and (iii) the Dealer Manager’s internal
privacy policies and procedures, each as may be amended from time to time;
(b) refrain from the use or disclosure of nonpublic personal information (as
defined under the GLB Act) of all customers who have opted out of such
disclosures except as necessary to service the customers or as otherwise
necessary or required by applicable law; and (c) be responsible for determining
which customers have opted out of the disclosure of nonpublic personal
information by periodically reviewing and, if necessary, retrieving a list of
such customers (the “List”) to identify customers that have exercised their
opt-out rights. In the event the Selected Dealer uses or discloses nonpublic
personal information of any customer for purposes other than servicing the
customer, or as otherwise required by applicable law, the Selected Dealer will
agree to consult the List to determine whether the affected customer has
exercised his or her opt-out rights. The Dealer Manager will require the
Selected Dealer to agree that it understands it is prohibited from using or
disclosing any nonpublic personal information of any customer that is identified
on the List as having opted out of such disclosures.

 

 13 

 

 

6.9           Pursuant to Section 326 of the PATRIOT Act, the Dealer Manager
will require the Selected Dealer to agree to implement reasonable Customer
Identification Procedures (“CIP”) to (a) verify and identify customers who open
new accounts, (b)  maintain records of the information retrieved from the
customer, including the name, address and other identifying information, and (c)
consult lists of known or suspected terrorists or terrorist organizations to
determine if the potential investor appears on any such list and will provide
the Company with annual re-certification of such implementation to the extent
reasonably requested by the Company.

 

6.10         The Dealer Manager will not distribute, and no person associated
with the Selected Dealer will solicit customers’ orders for, the Offered Shares
prior to the Effective Date. The Dealer Manager agrees to take all reasonable
steps to make available a copy of the final Prospectus relating to the Offered
Shares to the Selected Dealer that is expected to solicit customer orders for
the Offered Shares after the Effective Date prior to making any such
solicitation by such associated persons of the Selected Dealer. The Dealer
Manager agrees to take reasonable steps to furnish each Selected Dealer with
sufficient copies, as requested by them, of the final Prospectus to enable them
to comply with paragraphs (b), (c), (d) and (e) of Rule 15c2-8 of the Exchange
Act, and the prospectus delivery requirements of Section 5(b)(1) and (2) of the
Securities Act. Neither the Dealer Manager nor the Selected Dealer nor any
person associated with the Dealer Manager or the Selected Dealer will furnish
Prospectuses to any person in any State (e.g. in any State (a) listed as not
cleared on the “Blue-Sky Survey” by counsel to the Company or the Dealer Manager
or (b) in which the Selected Dealer or any person associated with the Selected
Dealer who solicits offers to buy or offers to sell the Offered Shares, or makes
subscriptions to purchase the Offered Shares available, is not currently
registered); provided, however, that this provision is not to be construed to
relieve the Dealer Manager or each Selected Dealer from complying with the
requirements of Section 5(b)(1) and (2) of the Securities Act. The Dealer
Manager will require that each Selected Dealer acknowledge that Prospectuses
shall not be furnished by the Selected Dealers or any person associated with
such Selected Dealers to any prospective investor while the Registration
Statement is subject to an examination, proceeding or stop order pursuant to
Section 8 of the Securities Act.

 

 14 

 

 

7.             Obligations of the Dealer Manager.

 

7.1           The Company hereby appoints the Dealer Manager as its exclusive
agent during the Offering Period to cause Selected Dealers to solicit
subscriptions for the Offered Shares or make subscriptions to purchase the
Offered Shares available at the subscription price to be paid in accordance
with, and otherwise upon the terms and conditions set forth in, the Prospectus
and the Subscription Agreement, and the Dealer Manager agrees to use its
commercially reasonable efforts to offer, and to enter into Selected Dealer
Agreements on behalf of the Company authorizing each such Selected Dealer to
offer or make available subscriptions to purchase, the Offered Shares during the
Offering Period directly to potential investors that (a) satisfy the investor
suitability standards (i) set forth in the Prospectus, (ii) provided under
applicable State laws and (iii) provided in FINRA’s Rules and (b) are acceptable
to the Company (the “Eligible Investors”). The Dealer Manager hereby agrees that
it will not make representations or give information not contained in (x) the
Prospectus or (y) any Approved Sales Literature.

 

7.2           Each Selected Dealer selected by the Dealer Manager is authorized
by its Selected Dealer Agreement to find Eligible Investors for the Offered
Shares who satisfy the suitability standards set forth in the Prospectus during
the Offering Period and that are acceptable to the Company. Each date on which
any investor is admitted to the Company and thereby becoming a stockholder is
hereinafter called a “Closing Date.”

 

7.3           Any Approved Sales Literature shall, to the extent required, be
filed by the Dealer Manager with, and approved by, FINRA.

 

8.             Subscription Procedures.

 

8.1           The Dealer Manager shall require each Selected Dealer to agree to
(a) find Eligible Investors for the Offered Shares, (b) keep records of the
basis for each determination by a member of, or person associated with, the
Selected Dealer, as applicable, of an investor’s suitability and (c) promptly
forward each fully completed and executed copy of the Subscription Agreement, as
signed by each investor and countersigned by a supervisory representative of the
Selected Dealer, together with the related subscription payment in the form of a
check made payable to “CĪON Investment Corporation” to:

 

Regular Mail Overnight: CION Investments CION Investments c/o DST Systems c/o
DST Systems P.O. Box 219476 430 West 7th Street Kansas City, MO  64121-9476
Kansas City, MO  64105   Tel:  (800) 343-3736

 

 15 

 

 

8.2           Each Subscription Agreement and related subscription payment shall
be forwarded by the Selected Dealer to the Company at the foregoing address no
later than noon of the next business day after receipt from its customer by any
member of, or person associated with, the Selected Dealer of such payment,
unless such Subscription Agreement and payment are first forwarded to another of
the Selected Dealer’s offices for internal supervisory review (which shall take
place within the aforementioned time period), in which event such other office
shall complete its review and forward such Subscription Agreement and payment to
the above address no later than noon of the next business day after its receipt
thereof. Notwithstanding the foregoing, any investor’s check not properly
completed as described above shall be promptly returned to such investor not
later than the next business day following the Selected Dealer’s receipt of such
check. Each subscription so received by the Company will be subject to
acceptance or rejection by it by the end of the business day on which it is
received. The Company undertakes to promptly return directly to the Selected
Dealer for return to any of its customers whose subscriptions are not accepted
by the Company, their Subscription Agreements together with the related
subscription payment within five business days of the Company’s receipt of same.
Unless and until an event requiring a refund occurs, an investor will have no
right to withdraw his or her subscription payment. The Company has reserved the
unconditional right to refuse to accept, in whole or in part, any subscription
and related payment and to refuse to accept as an investor any person for any
reason whatsoever or no reason.

 

8.3            The Company will accept subscriptions for Offered Shares during
the Offering Period and admit to the Company as stockholders, investors whose
subscriptions are accepted. Such admissions will take place from time to time as
shall be determined by the Company, with the anticipation that Closing Dates
will occur weekly and promptly following the end of the Offering Period or
earlier termination of the Offering.

 

8.4           The Company will accept subscriptions for the Offered Shares
subject to the Company’s right to terminate the Offering at any time with notice
to the Dealer Manager and to the Selected Dealer and to reject any subscription
in whole or in part, in its sole discretion.

 

9.             Compensation of the Dealer Manager. In consideration for the
services rendered by the Dealer Manager:

 

9.1           The Company agrees to pay to the Dealer Manager, a dealer manager
fee in the amount of 2.0% of the gross proceeds from the sale of the Offered
Shares (the “Dealer Manager Fee”), all or a portion of which may be reallowed to
Selected Dealers (as described more fully in the Selected Dealer Agreement
entered into with such Selected Dealer and contingent upon Selected Dealer’s
execution of a separate agreement) up to a maximum of 1.0% of the gross proceeds
of the Offered Shares sold, which reallowance, if any, shall be determined by
the Dealer Manager in its sole discretion based on factors including, but not
limited to, the assistance of such Selected Dealer in marketing the Offering and
due diligence expenses incurred; provided, however, that no Dealer Manager Fee
shall be payable in respect of the purchase of Offered Shares by an officer,
director or employee of the Company, the Adviser or their respective affiliates
or for Offered Shares purchased through the Company’s distribution reinvestment
plan.

 

 16 

 

 

9.2           The Company shall reimburse the Dealer Manager for approved
reasonable bona fide due diligence expenses incurred by the Dealer Manager. Such
due diligence expenses may include travel, lodging, meals and other reasonable
out-of-pocket expenses incurred by the Dealer Manager and its personnel when
visiting the Company’s offices to verify information relating to the Company.
The Dealer Manager shall provide to the Company a detailed and itemized invoice
for any such due diligence expenses.

 

9.3           All such compensation will be paid by the Company substantially
concurrently with the acceptance of subscribers for such Offered Shares as
stockholders of the Company. No compensation will be paid with respect to
subscriptions (or portions thereof) that have been rejected by the Company.

 

10.           Compensation to Selected Dealers. In consideration for the
services rendered by a Selected Dealer:

 

10.1         The Company shall pay to the Selected Dealers, subject to volume
discounts and other special circumstances described in or otherwise provided in
the “Plan of Distribution” section of the Prospectus, selling commissions in an
amount up to 3.0% of the gross proceeds of the Offered Shares sold (the “Sales
Commissions”); provided, however, that no Sales Commissions shall be payable in
respect of the purchase of Offered Shares: (a) through an investment advisory
representative who is paid on a fee-for-service basis by the investor; (b) by a
Selected Dealer (or such Selected Dealer’s registered representative) in its
individual capacity, or by a retirement plan of such Selected Dealer (or such
Selected Dealer’s registered representative); (c) officers, directors or
employees of the Dealer Manager, the Company, the Adviser or their respective
affiliates in each case for their own accounts, for investment purposes only and
not with a view toward resale or other distribution; or (d) through the
Company’s distribution reinvestment plan.

 

10.2         The Company shall reimburse the Selected Dealers for approved
reasonable bona fide due diligence expenses incurred by any Selected Dealer.
Such due diligence expenses may include travel, lodging, meals and other
reasonable out-of-pocket expenses incurred by any Selected Dealer and its
personnel when visiting the Company’s offices to verify information relating to
the Company. Any Selected Dealer shall provide to the Company a detailed and
itemized invoice for any such due diligence expenses.

 

10.3         All such compensation will be paid by the Company substantially
concurrently with the acceptance of subscribers for such Offered Shares as
stockholders of the Company. No compensation will be paid with respect to
subscriptions (or portions thereof) that have been rejected by the Company.

 

11.           Expenses.

 

11.1         Subject to Section 11.2 below, the Dealer Manager shall pay all its
own costs and expenses incident to the performance of its obligations under this
Agreement.

 

 17 

 

 

11.2         The Company agrees to pay all costs and expenses incident to the
Offering, whether or not the transactions contemplated hereunder are consummated
or this Agreement is terminated, including expenses, fees and taxes in
connection with: (a) the registration fee, the preparation and filing of the
Registration Statement (including, without limitation, financial statements,
exhibits, schedules and consents), the Prospectus, and any amendments or
supplements thereto, and the printing and furnishing of copies of each thereof
to the Dealer Manager and to the Selected Dealers (including the costs of
mailing and shipment); (b) the preparation, issuance and delivery of
certificates, if any, for the Offered Shares, including any stock or other
transfer taxes or duties payable upon the sale of the Offered Shares; (c) all
fees and expenses of the Company’s legal counsel and the independent registered
public accounting firm; (d) the qualification of the Offered Shares for offering
and sale under State laws in the States that the Company and the Dealer Manager
shall agree as appropriate and the determination of their eligibility for
investment under State law as aforesaid and the printing and furnishing of
copies of any blue sky surveys or legal investment surveys to the Dealer
Manager; (e) the fees and expenses of any transfer agent or registrar for the
Offered Shares and miscellaneous expenses referred to in the Registration
Statement; (f) all costs and expenses incident to the travel and accommodation
of the Company’s employees in making road show presentations with respect to the
Offering; and (g) the performance of the Company’s other obligations hereunder.

 

12.           Indemnification.

 

12.1         For purposes of this Agreement, an “Indemnified Party” shall mean a
person entitled to indemnification under this Section 12, as well as such
person’s officers, directors (including, with respect to the Company, any person
named in the Registration Statement (including any such person who has consented
to become a director) and any person who signed the Registration Statement),
employees, members, partners, affiliates, agents and representatives, and each
person, if any, who controls such person within the meaning of Section 15 of the
Securities Act or Section 20 of the Exchange Act.

 

12.2         The Company will indemnify, defend and hold harmless the Dealer
Manager and the Selected Dealers, and their respective Indemnified Parties, from
and against any losses, claims, expenses (including reasonable legal and other
expenses incurred in investigating and defending such claims or liabilities),
damages or liabilities, joint or several, to which any such Selected Dealers or
the Dealer Manager, or their respective Indemnified Parties, may become subject
under the Securities Act, the Exchange Act or otherwise, insofar as such losses,
claims, expenses, damages or liabilities (or actions in respect thereof) arise
out of or are based upon:  (a) in whole or in part, any material inaccuracy in a
representation or warranty contained herein by the Company, any material breach
of a covenant contained herein by the Company, or any material failure by the
Company to perform its obligations hereunder or to comply with state or federal
securities laws applicable to the Offering; (b) any untrue statement or alleged
untrue statement of a material fact contained (i) in the Registration Statement
or any post-effective amendment thereto or in the Prospectus or any amendment or
supplement to the Prospectus, (ii) in any Approved Sales Literature or (iii) in
any Blue Sky Application based upon written information furnished by the
Company; or (c) the omission or alleged omission to state a material fact
required to be stated in the Registration Statement or any post-effective
amendment thereof to make the statements therein not misleading or the omission
or alleged omission to state a material fact required to be stated in the
Prospectus or any amendment or supplement to the Prospectus to make the
statements therein, in light of the circumstances under which they were made,
not misleading. The Company will reimburse each Selected Dealer or the Dealer
Manager, and their respective Indemnified Parties, for any reasonable legal or
other expenses incurred by such Selected Dealer or the Dealer Manager, and their
respective Indemnified Parties, in connection with investigating or defending
such loss, claim, expense, damage, liability or action; provided, however, that
the Company will not be liable in any such case to the extent that any such
loss, claim, expense, damage or liability arises out of, or is based upon an
untrue statement or alleged untrue statement or omission or alleged omission
made in reliance upon and in conformity with written information furnished to
the Company by the Dealer Manager or Selected Dealer expressly for use in the
Registration Statement or any post-effective amendment thereof or the Prospectus
or any such amendment thereof or supplement thereto. This indemnity agreement
will be in addition to any liability which the Company may otherwise have.

 

 18 

 

 

Notwithstanding the foregoing, as required by the Company’s Charter, the
indemnification and agreement to hold harmless provided in this Section 12.2 is
further limited to the extent that no such indemnification by the Company of a
Selected Dealer or the Dealer Manager, or their respective Indemnified Parties,
shall be permitted under this Agreement for, or arising out of, an alleged
violation of federal or state securities laws, unless one or more of the
following conditions are met:  (a) there has been a successful adjudication on
the merits of each count involving alleged securities law violations as to the
particular Indemnified Party; (b) such claims have been dismissed with prejudice
on the merits by a court of competent jurisdiction as to the particular
Indemnified Party; or (c) a court of competent jurisdiction approves a
settlement of the claims against the particular Indemnified Party and finds that
indemnification of the settlement and the related costs should be made, and the
court considering the request for indemnification has been advised of the
position of the SEC and of the published position of any state securities
regulatory authority in which the securities were offered or sold as to
indemnification for violations of securities laws.

 

12.3         The Adviser will indemnify, defend and hold harmless the Dealer
Manager and the Selected Dealers, and their respective Indemnified Parties, from
and against any losses, claims, expenses (including reasonable legal and other
expenses incurred in investigating and defending such claims or liabilities),
damages or liabilities, joint or several, to which any such Selected Dealers or
the Dealer Manager, or their respective Indemnified Parties, may become subject
under the Securities Act, the Exchange Act or otherwise, insofar as such losses,
claims, expenses, damages or liabilities (or actions in respect thereof) arise
out of or are based upon in whole or in part, (a) any material inaccuracy in a
representation or warranty contained herein by the Adviser, (b) any material
breach of a covenant contained herein by the Adviser, or (c) any material
failure by the Adviser to perform its obligations hereunder or to comply with
state or federal securities laws applicable to the Offering. The Adviser will
reimburse each Selected Dealer or the Dealer Manager, and their respective
Indemnified Parties, for any reasonable legal or other expenses incurred by such
Selected Dealer or the Dealer Manager, and their respective Indemnified Parties,
in connection with investigating or defending such loss, claim, expense, damage,
liability or action. This indemnity agreement will be in addition to any
liability which the Adviser may otherwise have.

 

 19 

 

 

Notwithstanding the foregoing, as required by the Adviser’s certificate of
formation or limited liability company agreement, the indemnification and
agreement to hold harmless provided in this Section 12.3 is further limited to
the extent that no such indemnification by the Adviser of a Selected Dealer or
the Dealer Manager, or their respective Indemnified Parties, shall be permitted
under this Agreement for, or arising out of, an alleged violation of federal or
state securities laws, unless one or more of the following conditions are
met:  (a) there has been a successful adjudication on the merits of each count
involving alleged securities law violations as to the particular Indemnified
Party; (b) such claims have been dismissed with prejudice on the merits by a
court of competent jurisdiction as to the particular Indemnified Party; or (c) a
court of competent jurisdiction approves a settlement of the claims against the
particular Indemnified Party and finds that indemnification of the settlement
and the related costs should be made, and the court considering the request for
indemnification has been advised of the position of the SEC and of the published
position of any state securities regulatory authority in which the securities
were offered or sold as to indemnification for violations of securities laws.

 

12.4         The Dealer Manager will indemnify, defend and hold harmless the
Company, the Adviser and each of their Indemnified Parties, from and against any
losses, claims, expenses (including the reasonable legal and other expenses
incurred in investigating and defending any such claims or liabilities), damages
or liabilities to which any of the aforesaid parties may become subject under
the Securities Act, the Exchange Act or otherwise, insofar as such losses,
claims, expenses, damages (or actions in respect thereof) arise out of or are
based upon:  (a) in whole or in part, any material inaccuracy in a
representation or warranty contained herein by the Dealer Manager or any
material breach of a covenant contained herein by the Dealer Manager;  (b) any
untrue statement or any alleged untrue statement of a material fact contained
(i) in the Registration Statement or any post-effective amendment thereto or in
the Prospectus or any amendment or supplement to the Prospectus, (ii) in any
Approved Sales Literature, or (iii) any Blue Sky Application; (c) the omission
or alleged omission to state a material fact required to be stated in the
Registration Statement or any post-effective amendment thereof to make the
statements therein not misleading, or the omission or alleged omission to state
a material fact required to be stated in the Prospectus or any amendment or
supplement to the Prospectus to make the statements therein, in light of the
circumstances under which they were made, not misleading; provided, however,
that in each case described in clauses (b) and (c) to the extent, but only to
the extent, that such untrue statement or omission was made in reliance upon and
in conformity with written information furnished to the Company by the Dealer
Manager expressly for use in the Registration Statement or any such
post-effective amendments thereof or the Prospectus or any such amendment
thereof or supplement thereto; (d) any use of sales literature, including
“Broker-Dealer/RIA use only” materials, with members of the public concerning
the Offered Shares by the Dealer Manager that is not Approved Sales Literature;
(e) any material violation by the Dealer Manager of this Agreement; (f) any
failure by the Dealer Manager to comply with applicable laws governing AML and
anti-terrorist financing efforts, including FINRA rules, SEC rules and the
PATRIOT Act; or (g) any other failure by the Dealer Manager to comply with SEC
or FINRA rules.  The Dealer Manager will reimburse the aforesaid parties for any
reasonable legal or other expenses incurred in connection with investigation or
defense of such loss, claim, expense, damage, liability or action.  This
indemnity agreement will be in addition to any liability which the Dealer
Manager may otherwise have.

 

 20 

 

 

12.5         By virtue of entering into the Selected Dealer Agreement, each
Selected Dealer severally will agree to indemnify, defend and hold harmless the
Company, the Adviser, the Dealer Manager, and each of their respective
Indemnified Parties, from and against any losses, claims, expenses, damages or
liabilities to which the Company, the Adviser, the Dealer Manager or any of
their respective Indemnified Parties may become subject, under the Securities
Act or otherwise, as more fully described in the Selected Dealer Agreement.

 

12.6         Promptly after receipt by any Indemnified Party under this Section
12 of notice of the commencement of any action, such Indemnified Party will, if
a claim in respect thereof is to be made against any indemnifying party under
this Section 12, promptly notify the indemnifying party of the commencement
thereof; provided, however, that the failure to give such notice shall not
relieve the indemnifying party of its obligations hereunder except to the extent
it shall have been actually prejudiced by such failure. In case any such action
is brought against any Indemnified Party, and it notifies an indemnifying party
of the commencement thereof, the indemnifying party will be entitled, to the
extent it may wish, jointly with any other indemnifying party similarly
notified, to participate in the defense thereof, with separate counsel.  Such
participation shall not relieve such indemnifying party of the obligation to
reimburse the Indemnified Party for reasonable legal and other expenses incurred
by such Indemnified Party in defending itself, except for such expenses incurred
after the indemnifying party has deposited funds sufficient to effect the
settlement, with prejudice, of, and unconditional release of all liabilities
from, the claim in respect of which indemnity is sought.  Any such indemnifying
party shall not be liable to any such Indemnified Party on account of any
settlement of any claim or action effected without the consent of such
indemnifying party, such consent not to be unreasonably withheld or delayed.

 

12.7         An indemnifying party under Section 12 of this Agreement shall be
obligated to reimburse an Indemnified Party for reasonable legal and other
expenses as follows:

 

(a)          In the case of the Company indemnifying the Dealer Manager, the
advancement of Company funds to the Dealer Manager for legal expenses and other
costs incurred as a result of any legal action for which indemnification is
being sought shall be permissible only if all of the following conditions are
satisfied:  (i) the legal action relates to acts or omissions with respect to
the performance of duties or services on behalf of the Company; (ii) the legal
action is initiated by a third party who is not a stockholder of the Company or
the legal action is initiated by a stockholder of the Company acting in his or
her capacity as such and a court of competent jurisdiction specifically approves
such advancement; and (iii) the Dealer Manager undertakes to repay the advanced
funds to the Company, together with the applicable legal rate of interest
thereon, in cases in which the Dealer Manager is found not to be entitled to
indemnification.

 

 21 

 

 

(b)          In any case of indemnification other than that described in Section
12.7(a) above, the indemnifying party shall pay all legal fees and expenses
reasonably incurred by the Indemnified Party in the defense of such claims or
actions; provided, however, that the indemnifying party shall not be obligated
to pay legal expenses and fees to more than one law firm in connection with the
defense of similar claims arising out of the same alleged acts or omissions
giving rise to such claims notwithstanding that such actions or claims are
alleged or brought by one or more parties against more than one Indemnified
Party.  If such claims or actions are alleged or brought against more than one
Indemnified Party, then the indemnifying party shall only be obliged to
reimburse the expenses and fees of the one law firm (in addition to local
counsel) that has been participating by a majority of the indemnified parties
against which such action is finally brought; and if a majority of such
indemnified parties is unable to agree on which law firm for which expenses or
fees will be reimbursable by the indemnifying party, then payment shall be made
to the first law firm of record representing an Indemnified Party against the
action or claim.  Such law firm shall be paid only to the extent of services
performed by such law firm and no reimbursement shall be payable to such law
firm on account of legal services performed by another law firm.

 

12.8         The indemnity agreements contained in this Section 12 shall remain
operative and in full force and effect regardless of: (a) any investigation made
by or on behalf of any Selected Dealer, or any person controlling any Selected
Dealer or by or on behalf of the Company, the Adviser, the Dealer Manager or any
officer or director thereof, or by or on behalf of the Company or the Dealer
Manager; (b) the delivery of any Offered Shares and payment therefor; and (c)
any termination of this Agreement or any Selected Dealer Agreement. A successor
of any Selected Dealer or of any of the parties to this Agreement, as the case
may be, shall be entitled to the benefits of the indemnity agreements contained
in this Section 12.

 

12.9         Notwithstanding any other provision of this Section 12, no party
shall be entitled to indemnification under this Agreement in violation of
Section 17(i) of the Investment Company Act.

 

13.           Termination.

 

13.1         The provisions of this Agreement relating to the Offering shall
terminate as to the Company upon the completion of the Offering Period or
earlier termination of the Offering.

 

 22 

 

 

13.2         This Agreement may be terminated by the Dealer Manager or by the
Company by giving written notice by mail, cable or facsimile at least 30
calendar days in advance of the Dealer Manager’s or the Company’s intention to
terminate; provided, however, that any rights to receive Sales Commissions with
respect to sales of Offered Shares made prior to such termination and any rights
to indemnification hereunder, and all representations, covenants and agreements
contained in this Agreement which, by their terms, expire or will need to be
performed after the termination date of this Agreement (including, but not
limited to, the suitability record retention and disclosure covenants contained
in Section 6 above), shall survive such termination.

 

13.3         Any termination of this Agreement shall be subject to the survival
of all provisions which by their nature are intended to survive termination of
this Agreement.

 

14.           Miscellaneous.

 

14.1         This Agreement is being delivered in the State of New York and
shall be construed and enforced in accordance with and governed by the laws of
such State without reference to its choice of law provisions.

 

14.2         Nothing herein contained shall constitute a partnership,
association or other separate entity or partners between or among the Dealer
Manager, and/or any Selected Dealer and the Company, or with each other, but the
Dealer Manager shall be responsible for its share of any liability or expense
based upon any claim to the contrary. The Company shall not have any liability
to the Dealer Manager, except for obligations expressly assumed in this
Agreement and any liabilities under the Securities Act and no other obligations
on the Company’s part shall be implied hereby or inferred herefrom.

 

  14.3         All notices, consents, approvals, waivers or other communications
required or permitted hereunder (each, a “Notice”) shall be in writing and shall
be (a) delivered personally or by commercial messenger, (b) sent by a recognized
overnight courier service; or (c) sent by facsimile transmission, provided
confirmation of receipt is received by sender and such Notice is sent or
delivered contemporaneously by an additional method provided hereunder; in each
case above provided such Notice is addressed to the intended recipient thereof
as set forth below:

 

If to the Company: CĪON Investment Corporation   3 Park Avenue, 36th Floor   New
York, NY  10016   Facsimile No.:   Attention: Co- President and Co-Chief
Executive Officer       With a copy to (which shall not constitute a Notice):  
    Dechert LLP   1095 Avenue of the Americas   New York, NY 10036

 

 23 

 

 

  Facsimile No.: 212-698-3599   Attention:  Richard Horowitz, Esq.     If to the
Adviser: CĪON Investment Management, LLC   3 Park Avenue, 36th Floor   New York,
NY  10016   Facsimile No.:   Attention: Co- President and Co-Chief Executive
Officer       With a copy to (which shall not constitute a Notice):      
Dechert LLP   1095 Avenue of the Americas   New York, NY  10036   Facsimile No.:
212-698-3599   Attention:  Richard Horowitz, Esq.     If to the Dealer Manager:
CĪON Securities, LLC d/b/a CION Investments   3 Park Avenue, 36th Floor   New
York, NY  10016   Facsimile No.:   Attention: Chief Executive Officer       With
a copy to (which shall not constitute a Notice):       Kutak Rock LLP   1625 Eye
Street, NW, Suite 800   Washington, DC 20006   Attention:  Deborah S. Froling,
Esq.

 

Any party may change its address specified about by giving each party Notice of
such change in accordance with this Section 14.3.

 

14.4         Except as set forth below, this Agreement shall be fully binding
upon, inure to the benefit of, and be enforceable by, the parties hereto and
their respective successors and assigns.

 

(a)           The Dealer Manager shall have the right to assign this Agreement
to an affiliate without the consent of either the Company or the Adviser.

 

(b)           Other than pursuant to Section 14.4(a) hereof, neither the Dealer
Manager nor the Company shall assign (voluntarily, by operation of law or
otherwise) this Agreement or any right, interest or benefit under this Agreement
without the prior written consent of the Dealer Manager or the Company, as the
case may be. The Adviser shall have no right to object to any such assignment.

 

 24 

 

 

14.5         The invalidity or unenforceability of any provision of this
Agreement shall not affect the other provisions hereof, and this Agreement shall
be construed in all respects as if such invalid or unenforceable provisions were
omitted.

 

14.6         The failure of any party to insist upon or enforce strict
performance by any other party of any provision of this Agreement or to exercise
any right under this Agreement shall not be construed as a waiver or
relinquishment to any extent of such party’s right to assert or rely upon any
such provision or right in that or any other instance; rather, such provision or
right shall be and remain in full force and effect.

 

14.7         This Agreement may be executed in counterparts, each of which shall
be deemed an original, but all of which together shall constitute one and the
same instrument comprising this Agreement.

 

14.8         This Agreement contains the entire agreement and understanding
among the parties hereto with respect to the subject matter hereof, and
supersedes all prior and contemporaneous agreements, understandings, inducements
and conditions, express or implied, oral or written, of any nature whatsoever
with respect to the subject matter hereof. The express terms hereof control and
supersede any course of performance and/or usage of the trade inconsistent with
any of the terms hereof. This Agreement may not be modified or amended other
than by an agreement in writing.

 

14.9         In connection with the Dealer Manager’s engagement hereunder, the
Company shall make available to the Dealer Manager any information concerning
the Offering as the Dealer Manager reasonably requests. The Company shall use
commercially reasonable efforts to assure the accuracy and completeness of all
of such information at the time it is furnished to the Dealer Manager.

 

14.10       The Company may authorize any transfer agent to provide information
to a Selected Dealer regarding recordholder information about the clients of
such Selected Dealer who have invested with the Company on an ongoing basis for
so long as such Selected Dealer has a relationship with such client. The Dealer
Manager shall require that Selected Dealers not disclose any password for a
restricted website or portion of website provided to such Selected Dealer in
connection with the Offering and not disclose to any person, other than an
officer, director, employee or agent of such Selected Dealer with a need to
know, any material downloaded from such a restricted website or portion of a
restricted website.

 

 25 

 

 

Please acknowledge acceptance of the terms hereof by signing the two enclosed
copies of this Agreement and returning the same to the Company, whereupon this
Agreement and Dealer Manager’s acceptance hereof shall constitute a binding
agreement between the Company and the Dealer Manager as of the date first above
written. The Company will then supply to Dealer Manager for its files one of
such copies signed by the Company and the Dealer Manager.

 

  Company       CĪON Investment Corporation         By: /s/ Michael A. Reisner  
        Name: Michael A. Reisner           Title: Co-President and Co-CEO      
Adviser:       CĪON Investment Management, LLC         By: /s/ Michael A.
Reisner           Name: Michael A. Reisner           Title: Co-President and
Co-CEO       Dealer Manager:       CĪON Securities, LLC         By: /s/ Douglas
Crossman             Name: Douglas Crossman           Title: Senior Managing
Director

 

 26 

 